Citation Nr: 0113515
Decision Date: 04/23/01	Archive Date: 05/21/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420
 
DOCKET NO.  91-10 971A	)	DATE APR 23, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-operative right lateral meniscectomy, on appeal from a November 13, 1990 rating decision that continued a 10 percent rating under DC 5259.

2.  Entitlement to restoration of a 30 percent rating for post-operative right lateral meniscectomy under DC5257, on appeal from a March 23, 2000 rating decision that reduced this rating from 30 percent to 20 percent, effective February 3, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
 INTRODUCTION

The veteran had active service from May 1979 to April 1983.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).   

It is noted that on March 13, 1990, the RO issued a rating decision that confirmed and continued a 10 percent evaluation for the veterans service-connected post-operative right lateral meniscectomy.  The veteran filed a notice of disagreement (NOD) with that decision on November 26, 1990, to which the RO responded by issuing a statement of the case (SOC) on December 20, 1990.  On February 26, 1991, the veteran perfected an appeal of that decision by the submission of a VA Form 9.  In a March 13, 1991 rating decision, the evaluation of the veterans service-connected post-operative right lateral meniscectomy was increased to a 20 percent rating, effective from October 30, 1990.  The RO considered that to be a complete grant of benefits on appeal and unilaterally withdrew the issue from consideration.  In December 2000, however, citing Ab v. Brown, 6 Vet. App. 35 (1993), the veterans representative argued that the case remained in appellate status as the highest possible rating for that disorder had not been granted.  The Board agrees.  

In a March 23, 2000, rating decision, the disability evaluation of the veterans service-connected postoperative right lateral meniscectomy was reduced from 30 percent to 20 percent under Diagnostic Code (DC) 5257 and a separate 10 percent evaluation was assigned for degenerative arthritis of the right knee under DC 5003.  The veteran filed a NOD with the rating reduction in May 2000.  The RO issued a SOC later that month concerning the evaluation of the postoperative right lateral meniscectomy.  The veteran filed a VA Form 9 in June 2000.  The resulting issues on appeal, therefore, are as set forth on the initial page of this decision.  


 FINDINGS OF FACT

1.  On November 5, 1990, the veterans right knee disability, characterized as post-operative right lateral meniscectomy with degenerative changes, was manifested by no more than moderate impairment of the knee due to recurrent subluxation or lateral instability, arthritis shown by x-ray, and 8 degree limitation of extension with painful motion.  

2.  From January 27, 2000, the veterans post-operative right lateral meniscectomy with degenerative changes was manifested on objective examination by severe right knee laxity and severe degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for arthritis, effective from October 30, 1990, in addition to the 20 percent evaluation previously assigned to the veterans post-operative right lateral meniscectomy, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2000).  

2.  The criteria for restoration of a 30 percent rating under DC 5257 for post-operative right lateral meniscectomy with degenerative changes have been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, and DC5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for post-operative right lateral meniscectomy, 
on appeal from a November 13, 1990 rating decision 

A May 1983 rating decision granted service connection for a right knee disorder, characterized as post-operative right lateral meniscectomy.  A 10 percent disability evaluation was assigned under DC 5259 based upon a March 1983 Medical Board report showing some mild giving away of the knee and continuing discomfort.  

In May 1987, the veteran was treated by a private orthopedic surgeon, Dr. F.L.M., M.D., for right knee complaints that included a cracking sensation, a sudden jolt of sharp pain, and the knee giving away intermittently and locking occasionally.  Examination revealed some minimal swelling of the right knee but no specific effusion.  There was some minimal medial laxity of the knee as well as minimal anterior laxity.  The examiner summarized that the veteran had clinical findings of patellofemoral chondromalacia and degenerative arthritis of the right knee.  

Examination by Dr. F.L.M., M.D., in April 1989, revealed some anterior laxity and 1+ positive anterior draw and Lachmans sign.  X-rays revealed a minimal amount of degenerative arthritis in the right knee.  In a letter dated in October 1990, Dr. F.L.M., M.D., wrote that based upon the findings of the veterans right knee, it was felt that he has a 20 percent permanent physical impairment of the entire right lower extremity.  In a letter dated in November 1990, another private orthopedic surgeon, Dr. J.L.L., M.D., documented that the veteran had been seen for complaints involving the right knee that included crepitus, locking, instability, sharp stabbing pain and difficulty climbing stairs.  Range of motion of the right knee was noted to be from 8 to 120 degrees, while it was from 5 to 130 degrees on the left.  

In November 1990, the veteran filed a claim for an increased evaluation for his right knee disorder.  A November 13, 1990 rating decision continued the 10 percent evaluation for the veterans service-connected post-operative right lateral meniscectomy under DC 5259.  In a December 14, 1990 rating decision, arthritis was considered part of the veterans service-connected right knee disorder and it was recharacterized as postoperative status, right lateral meniscectomy, degenerative changes, right knee.  The 10 percent disability evaluation was continued under DC 5259.  

In February 1991, Dr. F.L.M., M.D., submitted a letter that summarized the veterans right knee disability picture and history.  The surgeon indicated that since April 1989, the veteran had continued to reveal objective findings of marked crepitation and medial ligamentous laxity of the knee.  It was noted that he had pain on passive extreme flexion of the knee, and that he lacked 2 to 3 degrees of complete extension and approximately 15 degrees of flexion.  

In a March 13, 1991 rating decision, the evaluation of the veterans right knee disorder was increased from a 10 percent evaluation to a 20 percent evaluation under DC 5259 based upon the finding of moderate laxity, effective from October 30, 1990.  As indicated above, the RO considered that to be a complete grant of benefits on appeal and unilaterally withdrew the issue from consideration.  Since the highest possible rating for that disorder had not been granted, however, the case remained in appellate status.  Ab v. Brown, 6 Vet. App. 35 (1993).  The Board will therefore review whether a higher rating would be in order based upon the veterans November 1990 claim for an increased rating.  

A February 26, 1994, rating decision substituted DC 5257 for DC 5259.  DC 5259 provides only a 10 percent rating for removal of the semilunar cartilage when symptomatic.  It does not provide for a higher rating.  Under DC 5257, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  

The contemporaneous medical evidence detailed above does not reveal more than moderate subluxation or lateral instability of the knee during the period of time in question, namely from the date of the veterans claim in November 1990 until the date of his arthroscopic debridement of the knee, November 19, 1996.  Significantly, in February 1991, the veterans treating orthopedic surgeon, Dr. F.L.M., described the veterans knee in terms of moderate laxity of the knee with degenerative arthritis and patellofemoral changes.  Given that the veteran's right knee disability has already been assigned the evaluation of 20 percent for the period in question under DC 5257, a higher rating is not for application on the basis of that Diagnostic Code.

In July 1997, however, VA's Office of the General Counsel provided additional guidance involving increased rating claims for musculoskeletal joint disabilities.  Specifically, the General Counsel held that where the medical evidence shows that a veteran has arthritis of a joint and where the diagnostic code applicable to his/her disability is not based upon limitation of motion, a separate rating for limitation of motion under DC 5003 may be assigned, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997).

In application of VAOPGCPREC 23-97 to the instant case, since the veteran's right knee disorder is already rated under DC 5257, and since degenerative changes have been in evidence since 1989, a separate, compensable rating under DC 5003 may be warranted for arthritis if limitation of motion under either DC 5260 (limitation of leg flexion) or DC 5261 (limitation of leg extension) is shown.  If a claimant does not at least meet the criteria for a zero-percent rating under either of those codes, however, then there is no additional disability for which a rating may be assigned.

38 C.F.R. § 4.71a, DC 5003 establishes, essentially, three methods of evaluating degenerative arthritis which is established by x-ray studies:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by x-ray studies, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that DC 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by X-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in.  Therefore, with x-ray evidence of degenerative changes and objective demonstration of painful, but not compensably limited motion, the limitation of motion due to pain must be taken into consideration in the determination of whether, and to what degree, the limitation is compensable.

Diagnostic Codes (DC) 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under DC 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent when limited to 30 degrees; and a 30 percent when limited to 15 degrees.  Under DC 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The Board notes that the most profound limitations of right knee motion shown between November 1990 and November 1996 is documented above as being a lack of 2-3 degrees extension and 15 degrees of flexion, but with pain on passive extreme flexion, and by a range of motion of from 8 degrees to 120 degrees.  Although these would represent limitation of motion that is less than compensable under Diagnostic Codes 5260 and 5261, in consideration of the painful motion, the Board may assign a separate 10 percent evaluation to the right knee disability under DC 5003, in addition to the 20 percent evaluation assigned under DC 5257.  VAOPGCPREC 23-97 (July 1, 1997); DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.

Finally, although DC 5256 and DC 5262 provide disability evaluations in excess of 20 percent, the Board finds that these Diagnostic Codes are not for application in such cases where ankylosis and/or nonunion of the tibia and fibula, are not shown, as in the instant case.

Restoration of a 30 percent rating for post-operative right lateral meniscectomy under DC 5257, on appeal from a March 23, 2000 rating decision 

In a May 1997 rating decision, the evaluation of the veterans service-connected post-operative right lateral meniscectomy was increased from a 20 percent disability rating under DC 5257 to a 30 percent rating, effective from November 16, 1997.  The decision was based upon an expressed finding of recurrent subluxation or lateral instability of the right knee that was severe.  

On January 27, 2000, the veterans private orthopedic surgeon, Dr. F.L.M., M.D., evaluated the veterans chronic problems related to his knees.  The report of that evaluation described the veterans complaints of pain, difficulty bending, twisting or running, and occasional locking of both knees.  It briefly described the multiple surgeries.  The detailed examination noted that Lachmans test of the right knee had revealed 2+ severe laxity.  It was noted that there is medial as well as lateral ligamentous instability in the right knee.  X-rays were noted to reveal severe degenerative arthritis of both knees.  The evaluation summary disclosed that the veteran had Grade III-IV chondromalacia medial femoral condyle and patellofemoral groove and severe degenerative arthritis of both knees.  The examiner indicated that a total knee replacement on the right for May 2000 was discussed with the veteran.

The report of March 2, 2000, VA examination of the knees revealed subjective complaints of constant pain, swelling and giving away of both knees.  Subluxation was reported to be off and on.  Upon examination, range of motion of the right knee was 0 degrees extension and 100 degrees flexion.  It was noted that the veteran had no instability of the knees.  The diagnosis was status post lateral meniscectomy of the right knee, and degenerative joint disease of both knees.  

Based upon the foregoing evidence, a March 23, 2000, rating decision reduced the disability evaluation of the veterans service-connected postoperative right lateral meniscectomy from 30 percent to 20 percent under DC 5257.  In the same decision, however, a separate 10 percent evaluation was assigned for degenerative arthritis of the right knee under DC 5003.  The RO stated in that decision that 38 C.F.R. § 3.105(e) was not for application as the reduction in the disability did not affect the overall combined rating.  

As noted above, the issue currently before the Board is whether the reduction of the 30 percent rating for post-operative right lateral meniscectomy under DC 5257, in the March 23, 2000 rating decision was proper.  Also as noted above, under DC 5257, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  Significantly, severe right knee laxity was reported in the January 27, 2000 private orthopedic surgeons examination, while the March 2000 VA examination did not discuss either the presence or absence of right laxity.  Severe impairment of the knee due to recurrent subluxation or lateral instability equates to a 30 percent rating under DC 5257.  The Board must conclude, therefore, that the evidence of record supports the restoration of the 30 percent rating for the veterans service-connected post-operative right lateral meniscectomy under DC 5257.  

Having found that the restoration of the 30 percent rating for the veterans right knee disability under DC 5257 is factually supported by the evidence of record, it is unnecessary to address whether the procedural rules and regulations relating to the reduction of an award of compensation, specifically 38 C.F.R. §§ 3.105(e) and 3.344 (2000), were properly followed in this case.  


ORDER

In addition to the 20 percent evaluation assigned under DC 5257 on appeal from a November 13, 1990 rating decision, a separate 10 percent evaluation under DC 5003 for post-operative right lateral meniscectomy with degenerative changes is granted, subject to the laws and regulations governing the award of monetary benefit.

Restoration of a 30 percent rating for post-operative right lateral meniscectomy under DC 5257, is granted, subject to the laws and regulations governing the award of monetary benefit.  



		
	MARY GALLAGHER
	Member, Board of Veterans Appeals


  
